PER CURIAM.
Bruce Pesetsky appeals from a final order dismissing him from employment with the Dade County School Board [“the Board”]. The issue is whether the Board complied with section 120.57(l)(b)10, Florida Statutes (1991) which requires that in order to increase the penalty recommended by the hearing officer, an agency must review the complete record and state with particularity its reasons for increasing the penalty.
After reviewing the record and the final order entered by the Board, we find that the Board complied with the requirements of section 120.57(l)(b)10. Therefore, the order is affirmed.